DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicant's Election
01.	Responding to the 9/22/2021 "Restriction Requirement," the 12/10/2021 Response [hereinafter "12/10 Response"] elects, without traverse, A3B2 (directed to FIG. 12C and 14B) for prosecution on the merits. 
The Response identifies claims 1, 3, 5, 8-11, 13-22, and 24 as reading on the elected species, generically and specifically. 
Claims 10, 11, and 22 however recite "second enclosure," which is not part of the elected Species, which includes only one enclosure. And claims 15 and 16 recite "accelerometer or a gyroscope," which the detailed description describes as part of the species other than those described with respect to the Species elected with respect to FIGs. 12C and 14. 
Accordingly, claims 2, 4, 6, 7, 10-12, 15, 16, 22, and 23 are withdrawn from further consideration as being drawn to non-elected inventions. See 37 CFR § 1.142(b). 
The 9/22/2021 Restriction Requirement is proper, it is maintained, and it is now made Final.
Objections to the Drawings 
02.	The drawings are objected to under 37 CFR § 1.83(a) because they fail to "show every feature of the invention specified in the claims."
The following is a quotation of part of 37 CFR § 1.83(a): 
The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.
The following is a quotation of part of 37 CFR § 1.83(b):
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.
The following is a quotation of part of 37 CFR § 1.83(c):
Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a 
The following is a quotation of part of 37 CFR § 1.84(n):
Graphical drawing symbols may be used for conventional elements when appropriate. The elements for which such symbols and labeled representations are used must be adequately identified in the specification. Known devices should be illustrated by symbols [that] have a universally recognized conventional meaning and are generally accepted in the art. [S]ymbols [that] are not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable.
The following is a quotation of part of 37 CFR § 1.84(p)(1):
Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view ... to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted.
The following is a quotation of part of 37 CFR § 1.84(p)(5):
"Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings."
a figure showing the embodiment describing the elected invention and adequately identified in the specification, or be canceled from the claims: 
a.	"a thickness of the MEMS device package is less than a thickness of the substrate, the enclosure, the MEMS device and the ASIC combined," as claim 24 recites. 
To avoid abandoning this Application, Applicant must file, in the Response to this Office Action, corrected drawing sheets complying with 37 CFR § 1.121(d), or, alternatively, must provide, in the Response to this Office Action, a persuasive reasoning, supported by bases in fact, showing where, in fact, the figure(s) show the above noted feature(s).
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR § 1.121(d).
The next Office Action will notify Applicant of the required correction if the changes are not acceptable. 
This objection to the drawings will not be held in abeyance. 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
Objections to the Claims
03.	Claim 24 is objected to under 37 CFR § 1.75(d)(1) for lacking clear support and antecedent basis in the description for "a thickness of the MEMS device package is less than a thickness of the substrate, the enclosure, the MEMS device and the ASIC combined."
The following is a quotation of 37 CFR § 1.75(d)(1):
The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See § 1.58(a).)
Although "an applicant is not limited to the nomenclature used in the application[,] as filed, [applicant] should [appropriately amend] the specification whenever this nomenclature is departed from by amendment of the claims[, so the specification has] clear support or antecedent basis … for the new terms appearing in the claims." See, M.P.E.P. § 608.01(o). Amending the detailed description is "necessary … to [e]nsure certainty in construing the claims in the light of the specification." See, for example, M.P.E.P. § 608.01(o) (citing 37 CFR § 1.75(d)(1) and M.P.E.P. §§ 608.01(i), 1302.01, and 2103). 
The detailed description of the elected embodiment of the invention provides neither clear support nor clear antecedent basis for the following terms in the claim(s): 
a.	"a thickness of the MEMS device package is less than a thickness of the substrate, the enclosure, the MEMS device and the ASIC combined," as claim 24 recites.
Alternatively, Applicant may amend claim 24 so the claim finds clear support or antecedent basis in the detailed description so that the meaning of the terms in the claims may be ascertainable by reference to the description. 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
35 U.S.C. § 112 Rejections of the Claims
04.	The following is a quotation of relevant section(s) of 35 U.S.C. § 112: 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter [that] the inventor or a joint inventor regards as the invention. 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously 
05.	Claim 24 is rejected under 35 U.S.C. § 112(a) for not being enabled by the specification.
Claim 24 contains subject matter ("a thickness of the MEMS device package is less than a thickness of the substrate, the enclosure, the MEMS device and the ASIC combined") that is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Specifically, one of skill in the art would not know how to make and use a product that has a thickness that is less than the thickness of its constituents—the specification does not enable making something that is thinner than itself. 
Non-exhaustive factors affecting a determination of undue experimentation are:
(A)	The breadth of the claims (quite broad);
(B)	The nature of the invention (directed to MEMS);
(C)	The state of the prior art (well populated);
(D)	The level of one of ordinary skill (MSc. Physics or Electrical/Mechanical Engineering);
(E)	The level of predictability in the art (quite high, as far as the issue is);
(F)	The amount of direction provided by the inventor (none);

(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure (impossible to determine because the claim does not make sense).
See M.P.E.P. § 2164.01(a) and see In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
06.	Claim 24 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter Applicant regards as the invention.
Specifically, in claim 24, "a thickness of the MEMS device package is less than a thickness of the substrate, the enclosure, the MEMS device and the ASIC combined" does not make sense because it is unclear what would the scope of something be if it must be thinner than itself. 
Claim 24, therefore, requires the thickness of a specific item to be less than the thickness itself, which is a mutually exclusive of itself and therefore a contradiction. 
A person skilled in the art, therefore, would not know the scope of the claim to avoid and thus would not be on notice of the bounds of the protected invention that she must avoid infringing. See, for example, Biosig Instruments, Inc. v. Nautilus, Inc., 715 F.3d 891, 106 U.S.P.Q.2d 1554 (Fed. Cir. 2013) (stating 
Claim 24, therefore, has indefinite scope. 
Accordingly, claim 24 violates 35 U.S.C. § 112(b) for failing to particularly point out and distinctly claim the subject matter Applicant regards as the invention. 
The claims being definite is a threshold issue to determining scope of the claims and thus determining their patentability over the prior art. 
The lack of clarity in the above noted feature is especially detrimental because it appears to be a significant part of the recitation of the claim 24. See, for example, M.P.E.P. § 2173.05(b) and the precedents cited therein (see, e.g., In re Wiggins, 179 USPQ 421, 423 (CCPA 1973), explicitly noting that "when the scope of the claim is unclear a rejection under 35 U.S.C. § 112, second paragraph, is proper"). And M.P.E.P. § 2173.05(b) explicitly notes that "[w]hen relative terms are used in claims wherein the improvement over the prior art rests entirely upon size or weight of an element in a combination of elements, the adequacy of the disclosure of a standard is of greater criticality." See, also, Halliburton Energy Services, Inc. v. M-I LLC 85 USPQ2d 1654 (Fed. Cir., 2008) (noting the importance of a patent clearly distinguishing itself from the prior art). 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
Statutory Bases of the Prior Art Rejections
07.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or 
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
08.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Prior Art Rejections of the Claims -- Obviousness
09.	Claims 1, 3, 5, 8, 9, 13, 14, 17-21 are rejected under 35 U.S.C. § 103 as unpatentable over Pre-Grant Publication [hereinafter "PGPub"] US 2020/0329299 of a U.S. patent application for inventors Miller et al. [hereinafter "Miller"], further in view of WIPO PATENT DOCUMENT WO—2017/095396 for inventors Shelton et al. (with PGPub US  2018/0268796 of a U.S. Patent application for inventors Shelton et al. [hereinafter "Shelton"] is provided as U.S. equivalent, and is herein referred to as evidence).
With respect to claim 1, Miller describes (see, e.g., the front page figure): A micromechanical system (MEMS) device package 100 comprising; a substrate 102; a first enclosure (formed by the cover 110, the top 118, the middle housing 116, the wall 108, and the bottom 102 ) including a first cavity 120, the first enclosure is coupled to the substrate 102, which forms the bottom side, where in the first cavity 120 comprises an acoustic port 128; a MEMS 104 device located inside the first cavity 120; an Application Specific Integrated Circuit (ASIC) 124 communicatively coupled (see, e.g., [0031]) to the MEMS device 104 and located outside the first cavity 120 (because the ASIC is inside the second cavity 124). 
Miller describes various active measures to improve signal to noise, but appears silent on whether to configure transverse dimension of the first cavity to reduce undesirable acoustic modes within the first cavity. The prior art however well recognizes this to be a suitable and beneficial approach. See, for example, Shelton.
Specifically, Shelton teaches configuring the transverse dimension of the cavity wherein the MEMS is located to reduce undesirable acoustic modes within the first cavity. See, for example, Shelton, [0018] and [0023]. 

With respect to claim 3, Miller describes the first enclosure further includes a second cavity 122 and wherein the ASIC 124 is located inside the second cavity 122.
With respect to claim 5, Miller describes a shape of the second cavity 122 is substantially a parallelepiped.
With respect to claim 8, Miller describes the substrate 102 forms a side (bottom side) of the first enclosure and a side of the first cavity.
With respect to claim 9, Miller describes the first enclosure includes any combination of metal sides (see, for example, Miller, [0025], describing the "cover 110 … include[ing] metal"), molded sides, or laminate sides and a metal cap, molded cap, or laminate cap.
With respect to claim 13, Miller appears to be silent on the frequency range of the MEMS device. The prior art however well recognizes the suitability of implementing the MEMS as an ultrasonic transducer. See, for example, the Title of Shelton. 
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified the MEMS device package Miller teaches by configuring the MEMS device so it is an ultrasonic transducer, as taught to be a suitable implementation by Shelton. 
With respect to claim 14, Miller describes the MEMS device 104 to be disposed over the acoustic port 128.
With respect to claim 17, Miller describes the MEMS device 104 to be coupled electrically (see. e.g., the abstract describing wire connecting the MEMS device to the integrated circuit and to a conductor on the substrate) and mechanically (see, the front page figure) to the substrate.
With respect to claim 18, the device Miller describes as modified in view of Shelton (as explained with respect to claim 1) would do just that in view of the teachings of Shelton (see, for example, the Abstract of Shelton). 
With respect to claim 19, the devices Miller and Thomas describe have hemispherical cavities wherein the MEMS is located. See, for example, FIGs. 13 and 3 for Miller and Shelton, respectively. 
With respect to claim 20, the devices Miller and Thomas describe have a substantially planar outside wall and the inner wall wherein the MEMS device of Miller is would be curved because of the modification in view Shelton (as explained with respect to claim 1).
With respect to claim 21, the device Miller describe has the MEMS device electrically connected to the substrate (by wire). See, for example, the Abstract of Miller. 
CONCLUSION
10.	A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.

If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814